Citation Nr: 1023341	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, and if so, whether service connection 
for bilateral pes planus is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Board notes that the RO reopened the Veteran's claim for 
service connection for bilateral pes planus and decided it on 
the merits.  However, despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The September 2005 Board decision that determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus is final.

2.  Some of the evidence received since that September 2005 
Board decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral pes planus.

3.  Severe bilateral pes planus was noted on the Veteran's 
service entrance examination, but the competent and probative 
evidence of record does not show that such disability 
underwent a permanent worsening beyond normal progression 
during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In an April 2006 letter issued prior to the decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim 
for service connection on the merits, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  Furthermore, this letter 
provided notice to the Veteran regarding what information and 
evidence would constitute new and material evidence, as well 
as advised him of the basis for the prior denial of his claim 
for service connection for bilateral pes planus.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, private treatment 
records, statements from the Veteran's private podiatrist, VA 
treatment records and examination reports, hearing testimony 
from a prior appeal, and Congressional correspondence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

In the current case, service connection for bilateral pes 
planus was previously denied by a rating decision in 
September 1967 and by a Board decision in September 2005.  In 
September 1967, the RO denied the claim because there was no 
evidence to show that this preexisting condition was 
aggravated by the Veteran's military service.  In September 
2005, the Board denied the claim because the evidence 
submitted was not new and material.  Neither the Veteran nor 
the Board requested reconsideration of the September 2005 
Board decision, nor was it appealed to the Court; thus, that 
decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104, 7252 
(West 2002); 38 C.F.R. § 20.1100(a) (2009).  Therefore, new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed his request to reopen a claim for service 
connection for bilateral pes planus in March 2006.  The claim 
was denied by the RO in the July 2006 rating decision on 
appeal, but was then addressed on the merits in a May 2007 
statement of the case following the submission of additional 
evidence.

The evidence received subsequent to the September 2005 Board 
decision includes a March 2006 statement from the Veteran's 
private podiatrist.  In this statement, the podiatrist noted 
his review of the Veteran's service treatment records as well 
as his 10-year history of treating the Veteran for foot 
deformities.  The podiatrist stated that it was quite obvious 
the Veteran appeared to have enlisted in the military with 
severe asymptomatic pes valgo planus deformity, and that he 
had been deemed fit for military duty requirements at that 
time.  The podiatrist further stated that the Veteran's 
asymptomatic pes valgo planus deformity then led to being 
symptomatic in the military and was the cause of his 
discharge.  He opined that it did appear that the Veteran's 
preexisting foot condition was aggravated by the military, 
which led to his later discharge.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the 
credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been 
received and after resolving all doubt in the Veteran's 
favor, the Board finds that the new evidence relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for bilateral 
pes planus is reopened.


Service Connection

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is now required.  
Because the RO considered the claim for service connection 
for bilateral pes planus on the merits in its May 2007 
statement of the case, it is not prejudicial to the Veteran 
for the Board to now adjudicate the claim on the merits 
following the reopening of the claim as discussed above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of 
a veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

At his April 1959 service entrance examination, it was noted 
that the Veteran had severe pes planus.  Nine days later in 
April 1959, it was noted that he had third degree pes planus, 
bilateral, asymptomatic.  In November 1960, the Veteran was 
placed on light duty because of his flat feet.  Later in 
November 1960, an examiner noted that the Marines had done 
the Veteran's feet no good but had also done them no harm.  
He opined that the Veteran could not keep up with his unit 
due to his feet, and recommended his admission to the 
hospital.

At the end of November 1960, a Medical Board report noted the 
following findings: the Veteran knew he had flat feet at the 
age of 9 or 10 years old, but such condition was never 
treated because his feet were never symptomatic; in August 
1959, he had pain in his arch and ankle when marching, and 
had Thomas heels prescribed, though these did not help; and 
when placed on mess duty one month prior to his hospital 
admission, his symptoms increased until he was unable to 
perform his duties, leading him to be admitted to the 
hospital for treatment and appropriate disposition.  It was 
noted that no treatment had been instituted during the 
current hospitalization and that the Veteran's present 
physical condition was essentially the same as upon 
admission.  The Medical Board recommended that the Veteran be 
discharged from service, concurring with the orthopedic 
staff's findings that he did not meet the minimum standards 
for enlistment or induction, and that he was unfit for 
further military service by reason of physical disability 
which was neither incurred in nor aggravated by a period of 
active military service.  In December 1960, the Veteran was 
honorably discharged from service for bilateral flat feet, 
which was noted to be a condition that existed prior to entry 
(EPTE) and was not aggravated.

Private treatment records dated from February 1992 through 
October 2006 document ongoing treatment for the Veteran's 
bilateral pes planus symptoms.  In February 1992, the Veteran 
reported that he had had flat feet for his entire life.  In 
May 1992, he reported having significant improvement in 
relieving his symptoms with orthotics.  In July 1992, he 
estimated that he felt 80 percent to 90 percent better since 
he began wearing orthotics.  In May 2002, it was noted that 
the Veteran had a history of foot problems since he was 18 
years old, that he had this pes planus deformity when he was 
in the Marines, and that he had experienced a significant 
reduction of his pain over the years by wearing functional 
orthotics.  In April 2003, it was noted that his severe pes 
valgo planus deformity had begun to bother him once he went 
into the military.

The private podiatrist who rendered the above treatment to 
the Veteran also submitted several statements addressing the 
Veteran's bilateral pes planus condition.  In July 2003, the 
podiatrist stated that the Veteran had had a severe bilateral 
flatfoot deformity his entire life and that it had not become 
painful until he was in the military.  He stated that from 
that point on, the Veteran had had to wear orthotics to 
manage his pain.  In September 2003, the podiatrist stated 
that aggravating factors for severe pes valgo planus 
deformity would be long periods of stance, long walks, and 
marching, and that being on one's feet for a long period of 
time would increase symptomatology.

The Veteran underwent a VA foot examination in October 2003.  
On that occasion, he reported that he had never had any 
problem with his feet before he went into the service, but 
that he then very quickly developed pain in both arches 
because of the amount of lifting, walking, and standing that 
he had to do as a unit stock man.  He also claimed that the 
treatment he received in service (consisting of arch support 
inserts and Thomas heels) had very little effect to alleviate 
his symptoms.  The examiner noted that, based on the 
Veteran's self-reported history and symptoms, the Veteran did 
not describe a situation that was characterized by conditions 
of exacerbation and remission.  The examiner diagnosed the 
Veteran with posterior tibial strain and tendonitis as well 
as medial arch strain secondary to severe pes planus.

After thoroughly reviewing the claims file and examining the 
Veteran, the October 2003 examiner noted that it did not 
appear that the Veteran's pes planus was any worse at present 
than it was at the time of his April 1959 service entrance 
examination, as the condition was severe at the time of his 
entry into service and was also severe at present.  The 
examiner opined that the appearance of symptoms in service 
was not due to worsening of the actual physical condition of 
pes planus, but was rather a manifestation of the increased 
physical demands placed on the Veteran's feet during his time 
in service.  The examiner went on to state his belief that 
the Veteran's physical deformity of pes planus was not 
increased by his military service, but rather the pain 
symptoms were increased by his military service because of 
increased physical demands, and such increase in symptoms was 
an inevitable result of the natural course of the pes planus 
condition accelerated by increased physical demands.  The 
examiner concluded that although the onset of the Veteran's 
symptoms was accelerated by the physical demands in service, 
the ultimate soberity of his symptoms was not significantly 
affected by his military service.  The examiner expressed 
confidence that the Veteran was in no more pain today because 
of military service than he would have been if he had never 
served in the military, despite his onset of painful symptoms 
having been accelerated by military service.

In March 2005, the Veteran testified at a Board video 
conference hearing during the course of the appeal pending at 
that time.  At this hearing, he testified that his feet 
started bothering him while he was in basic training and 
advanced infantry training, when marching made his feet ache 
badly.  He also stated that he felt his boots were too big 
for him at the time, which also hurt his feet.  The Veteran 
testified that he received treatment for flat feet in service 
and also sought treatment from a private doctor in the early 
1960s after his service discharge.  (The Board notes that 
efforts to obtain treatment records from this private doctor 
were unsuccessful, as that doctor is now deceased and the 
records have been destroyed.)

In a March 2006 statement, the Veteran's private podiatrist 
noted his review of the Veteran's service treatment records 
as well as his 10-year history of treating the Veteran for 
foot deformities.  The podiatrist stated that it was quite 
obvious that the Veteran appeared to have enlisted in the 
military with severe asymptomatic pes valgo planus deformity, 
and that he had been deemed fit for military duty 
requirements at that time.  The podiatrist further stated 
that the Veteran's asymptomatic pes valgo planus deformity 
then led to being symptomatic in the military and was the 
cause of his discharge.  He opined that it did appear the 
Veteran's preexisting foot condition was aggravated by the 
military, which led to his later discharge.

The Veteran underwent another VA foot examination in March 
2007.  On that occasion, he reported that his feet became 
symptomatic during boot camp as a result of long hours of 
marching and running, and that such pain greatly intensified 
to the point when he was then evaluated and discharged for 
not being fit for duty.  The examiner noted that the Veteran 
was virtually pain free at present with his faithful wearing 
of orthotics, other than having just a bit of soreness in the 
morning when first waking up.  The examiner diagnosed the 
Veteran with severe, third degree, bilateral pes planus.

After thoroughly reviewing the claims file and examining the 
Veteran, the March 2007 examiner noted that the following 
findings were clear: the Veteran had severe pes planus at the 
time of his induction in the military, the Veteran became 
quite symptomatic while engaged in the duties attendant to 
his service experience, and he was also discharged with 
severe third-degree pes planus.  Therefore, the examiner 
concluded that there was no intensification or aggravation of 
the mechanics of the Veteran's feet.  The examiner 
acknowledged that the Veteran did indeed experience increased 
symptoms while on active duty, but noted that there was no 
permanency related to his pes planus.  The examiner concluded 
that it would appear that the Veteran's preexisting pes 
planus was not permanently aggravated by his military service 
beyond natural progression.  The examiner further stated that 
the Veteran's current symptoms were less likely as not to be 
permanently aggravated by the activities engaged in while on 
active duty.

As noted above, the Veteran's bilateral pes planus was noted 
on his service entrance examination.  Thus, the presumption 
of soundness does not attach in this case.  38 C.F.R. 
§ 3.304(b).  If a preexisting disorder is noted upon entry 
into service, a veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, 38 U.S.C.A. § 1153 applies and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153 (West 
2002); see also 38 C.F.R. § 3.306 (2009); Jensen, 19 F.3d at 
1417.

In this case, the record does not support a finding that the 
Veteran's bilateral pes planus increased in severity during 
service beyond normal progression.  The October 2003 and 
March 2007 VA examiners both reviewed the claims file, 
including the Veteran's service entrance examination as well 
as his other service treatment records.  Both examiners 
specifically found that the Veteran's preexisting bilateral 
pes planus was not permanently aggravated by his military 
service beyond natural progression.  While the Veteran's 
private podiatrist opined in March 2006 that it appeared as 
though the Veteran's preexisting foot condition was 
aggravated by his military service, the podiatrist did not 
define the nature of such aggravation or address the question 
of whether the Veteran's in-service symptoms represented a 
permanent worsening beyond normal progression of his 
bilateral pes planus.  As noted above, the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis, 276 F.3d at 1345.  Thus, the opinion of the private 
podiatrist is entitled to little probative value.

While the Veteran contends that his bilateral pes planus was 
aggravated by his military service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters 
requiring medical expertise, such as the etiology of foot 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).

In sum, the most probative evidence of record does not show 
that the Veteran's preexisting bilateral pes planus underwent 
a permanent worsening beyond normal progression during his 
active military service; as a result, the presumption of 
aggravation does not attach.  See 38 U.S.C.A. § 1153.  
Accordingly, service connection for bilateral pes planus is 
not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim on the merits, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


